DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In Claim 1, line 7, after “wherein”, --the—should be added;
-In claim 13, line 8, “the” before “purposes” should be deleted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an antenna package, comprising: a cavity backed, exponentially tapered, capacitive fed, multiple layer printed circuit board (PCB) notch antenna; and an additively manufactured radome comprising at least one lattice structure, wherein an internal lattice structure is defined by volume packing of repeating periodic unit cells of polyhedron shapes, open truss structures, or any combination of the two, wherein at least one lattice structure has a spatially-varying density that changes with distance from the antenna to provide for beam forming and/or beam steering or wherein the internal lattice structure is enclosed on one or more surfaces by a thin solid skin layer for purposes of environmental protection” (claims 1 and 13). The remaining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iluz et al., Patent No. 11,005,176; Kandler, Patent No. 4,387,377; MacDonald et al., Patent No. 9,553,371; McGrath et al., Pub. No. 2006/0017617.

                                                       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844